PER CURIAM.
Kenneth Baker appeals the final judgment after the jury found him guilty of uttering a forged instrument. We affirm because contrary to Baker’s position, the trial court was not required to conduct a full Faretta1 hearing under the circumstances of this case.
Baker was very clear that he wanted to assist his attorney. Faretta only applies when the defendant makes a clear and *1036unequivocal request for self-representation. See Bell v. State, 699 So.2d 674, 676 (Fla.1997), cert. denied, 522 U.S. 1123, 118 S.Ct. 1067, 140 L.Ed.2d 127 (1998). In Bell, the defendant asked the trial court to be allowed to assist his attorney because of complaints he had about counsel. The supreme court concluded that Bell never asked to represent himself, and therefore, the trial court did not err by not conducting a full Faretta hearing. Id. at 677. Therefore, in the instant case, there was no trial court error.
Affirmed.
CAMPBELL, A.C.J., and PARKER and GREEN, JJ., Concur.

. Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).